     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                      3:13-cr-00299-BR

          Plaintiff,                           OPINION AND ORDER


v.

FEDERICO MARTINEZ,

          Defendant.


Scott Asphaug
Acting United States Attorney
AMY E. POTTER
Assistant United States Attorney
405 E. Eighth Avenue
Suite 2400
Eugene, OR 97401
(541) 465-6771

          Attorneys for Plaintiff

LISA HAY
Federal Public Defender
ELIZABETH G. DAILY
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, OR 97204
(503) 326-2123

          Attorneys for Defendant

1 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 2 of 13




BROWN, Senior Judge.

     This matter comes before the Court on Defendant Federico

Martinez’s Motion (#233) Under 18 U.S.C. § 3583(c)(1)(A)(i) For

Early Release.   The Court concludes the record is sufficiently

developed, and, therefore, oral argument would not be helpful to

resolve this Motion.    For the reasons that follow, the Court

DENIES Defendant's Motion.



                               BACKGROUND

     On September 24, 2013, Defendant and three co-conspirators

were charged in a Superseding Indictment with one count of

Conspiracy to Distribute Heroin in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), (b)(1)(C) and one count of Distribution

of Heroin Resulting in Serious Bodily Injury in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C).

     The government describes the criminal conduct underlying the

Superseding Indictment as follows:

          This case began with a tragedy; in May 2013, a
          17-year old (MV1) overdosed on heroin. As a
          result of the overdose, MV1 was on life-support
          for many months and now has life-long
          disabilities.

          Law enforcement began an investigation into the
          source of the heroin. MV1 received the heroin
          from a friend who purchased it from a street level
          dealer. Working up the chain of supply, law
          enforcement determined that the dealer purchased
          the heroin from co-defendant DeLeon. DeLeon soon
          identified his source of supply - codefendant


2 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 3 of 13




          Tovar-Ramos. Defendant was living at the same
          residence as Tovar-Ramos and admitted to being
          involved in the distribution of heroin.

Gov’t Resp. to Def.’s Mot. under 18 U.S.C. § 3582(c)(1)(A) for

Early Release at 1-2 (citations omitted).

     On December 23, 2014, Defendant pled guilty pursuant to a

plea agreement to the one count of Conspiracy to Distribute

Heroin.

     On January 20, 2016, the Court sentenced Defendant to 135

months imprisonment and five years of supervised release.

     On December 3, 2020, Defendant filed a Motion Under 18

U.S.C. § 3583(c)(1)(A)(i) For Early Release.           The Court took

Defendant’s Motion under advisement on February 2, 2021.



                               DISCUSSION

     Defendant is currently housed at FCI Bastrop and has a

projected release date of May 25, 2023.1         Defendant moves for an

order reducing his sentence to time served and releasing him to

home confinement pursuant to § 3582(c)(1)(A)(i) on the grounds

that he suffers from serious medical conditions, he has lost

members of his family to COVID, he would like to be able to

assist his family, and he will not be a danger to the community.

I.   FSA Compassionate Release Standards



     1
       Defendant notes as of December 3, 2020, he had served
approximately 70 percent of his sentence.

3 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251    Filed 03/01/21   Page 4 of 13




     “‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be

modified by a district court except in limited circumstances.”

Dillon v. United States, 560 U.S. 817, 824–25 (2010)(quoting 18

U.S.C. § 3582(b)).    Compassionate release is an exception in

extraordinary cases.

     On December 21, 2018, the FSA amended 18 U.S.C.

§ 3582(c)(1)(A) to provide:

          [T]he court . . . upon motion of the defendant
          after the defendant has fully exhausted all
          administrative [remedies] or the lapse of 30 days
          from the receipt of such a request by the warden
          of the defendant's facility, whichever is earlier
          may reduce the term of imprisonment . . . after
          considering the factors set forth in section
          3553(a) to the extent that they are applicable, if
          it finds that–

               (i) extraordinary and compelling reasons
          warrant such a reduction

                                     * * *

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.

First Step Act of 2018, 132 Stat. 5194, Pub. L. No. 115-391

(2018)(emphasis added).

     Application Note 1 to the United States Sentencing

Guidelines (U.S.S.G.) § 1B1.13, the applicable Sentencing

Commission policy statement relating to the FSA, sets out the

relevant extraordinary and compelling reasons as follows:

           1.   Extraordinary and Compelling Reasons.-

4 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 5 of 13




                . . . extraordinary and compelling reasons
                exist under any of the circumstances set
                forth below:

                (A) Medical Condition of the Defendant.--

                                        * * *

                      (ii) The defendant is--

                             (I) suffering from a serious
                             physical or medical condition,

                                        * * *

                that substantially diminishes the ability of
                the defendant to provide self-care within the
                environment of a correctional facility and
                from which he . . . is not expected to
                recover.

                                        * * *

                (C) Family Circumstances

                      (i) The death or incapacitation of the
                      caregiver of the defendant's minor child
                      or minor children.

                      (ii) The incapacitation of the
                      defendant's spouse or registered partner
                      when the defendant would be the only
                      available caregiver for the spouse or
                      registered partner.

The policy statement also requires the court to consider whether

the defendant is “a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g)” when a

defendant satisfies the requirements of § 1B1.13(1).              U.S.S.G.

§ 1B1.13(2).   In the District of Oregon District Judge Ann Aiken

concluded in United States v. Joling, No. 6:11-CR-60131-AA, 2020

WL 1903280, at *3 (D. Or. Apr. 17, 2020), that the policy

5 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 6 of 13




statement in U.S.S.G. § 1B1.13(2) is advisory rather than

mandatory in the context of motions for compassionate release.

In United States v. Millage, 464 F. Supp. 3d 1218, 1220 (D. Or.

June 2, 2020), and United States v. Cole, No. 3:18-CR-00573-IM,

2020 WL 4736298, at *3 (D. Or. Aug. 15, 2020), District Judges

Michael H. Simon and Karin J. Immergut respectively also reached

the same conclusion.    In all of these cases, however, whether

defendants posed a danger to the safety of any other person or

the community was consistently a major consideration.              This Court

has found the reasoning in the above cases to be persuasive and

concluded the policy statement in U.S.S.G. § 1B1.13(2) is

advisory rather than mandatory in the context of motions for

compassionate release.       See United States v. Willis, 3:02-cr-

00120-BR, Opin. and Order (#227) issued Jan. 13, 2021; United

States v. Brito, 3:08-cr-00473-BR, Opin. and Order (#118) issued

Jan. 16, 2021.   As in Willis and Brito, the Court will consider

whether a defendant is a danger to the community when the

defendant satisfies the requirements of § 1B1.13(1).

     18 U.S.C. § 3142(g) sets out the following factors the Court

must consider when evaluating whether a defendant is a danger to

the community:

          (1) the nature and circumstances of the offense
          charged, including whether the offense . . .
          involves a minor victim . . .;

          (2) the weight of the evidence against the person;


6 - OPINION AND ORDER
       Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 7 of 13




            (3) the history and characteristics of the person,
            including--
                 (A) the person's character, physical and
                 mental condition, family ties, employment,
                 financial resources, length of residence in
                 the community, community ties, past conduct,
                 history relating to drug or alcohol abuse,
                 criminal history, and record concerning
                 appearance at court proceedings; and

                                    * * *

            (4) the nature and seriousness of the danger to
            any person or the community that would be posed by
            the person's release.

       A defendant seeking a reduction in his term of imprisonment

bears the burden to establish both that he has satisfied the

procedural prerequisites for judicial review and that compelling

and extraordinary reasons exist to justify compassionate release.

18 U.S.C. § 3582(c)(1)(A).

II. The Court’s Authority to Modify Defendant’s Sentence

       As noted, “‘[a] judgment of conviction that includes [a

sentence of imprisonment] constitutes a final judgment’ and may

not be modified by a district court except in limited

circumstances.”     Dillon, 560 U.S. at 824–25 (quoting 18 U.S.C.

§ 3582(b)).    See also United States v. Penna, 319 F.3d 509, 511

(9th Cir. 2003)(courts generally may not correct or modify a

prison sentence after it has been imposed unless expressly

permitted by statute or by Federal Rule of Criminal Procedure

35).   As also noted, the FSA provides a limited exception for

courts to modify a final judgment of conviction “upon motion of


7 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 8 of 13




. . . the defendant after the defendant has fully exhausted all

administrative [remedies].”      18 U.S.C. § 3582(c)(1)(A).

     The parties agree Defendant has exhausted his administrative

remedies because on June 9, 2020, he submitted a request for

compassionate release to the warden of FCI Bastrop and on

June 18, 2020, the warden denied Defendant’s request.

     The Court also concludes on this record that it has the

authority to decide Defendant’s Motion pursuant to the FSA.

III. Defendant’s Medical Condition

     Defendant asserts he has serious medical conditions within

the meaning of U.S.S.G. § 1B1.13(1)(A).

     As noted, an extraordinary or compelling reason for

compassionate release exists when a defendant is “suffering from

a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”         Application Note to

U.S.S.G. § 1B1.13(1)(A).

     Defendant notes there have been confirmed cases of COVID-19

at FCI Bastrop.   Defendant asserts he falls into the category of

inmates who are at a heightened risk of serious illness from

COVID-19 because although he is only 36 year old, he is obese and

has high cholesterol.

     The government does not dispute there have been confirmed


8 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 9 of 13




cases of COVID-19 at FCI Bastrop.       The government, however,

asserts Defendant has not established his health conditions

satisfy the extraordinary and compelling standard for

compassionate release.

     The Court notes some judges in this district have concluded

younger inmates with obesity do not satisfy the extraordinary or

compelling standard.    For example, Judge Michael Mosman recently

found a defendant who was 32 years old and suffered from obesity,

inflammatory bowel disease, and “medical issues related to a

heart murmur” did not suffer from medical conditions that were

sufficiently serious to establish an extraordinary and compelling

reason for compassionate release.       United States v. Holt,

No. 3:18-CR-00297-MO, 2021 WL 496774, at *1 (D. Or. Feb. 10,

2021).   Judge Mosman concluded:     “Given those health conditions

and [the defendant’s] relatively young age, I am not convinced

that he has demonstrated circumstances that rise to the level of

“extraordinary and compelling.”      Id.    Judge Ann Aiken reached a

similar conclusion in United States v. Chambers when the 37-year-

old defendant was obese but did not have other COVID risk

factors.   No. 6:16-CR- 00377-AA, 2020 WL 7625232 (D. Or. Dec. 22,

2020).

     In addition, courts in other districts have concluded

chronic but relatively mild conditions do not satisfy the

extraordinary or compelling standard.        See, e.g., United States


9 - OPINION AND ORDER
      Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 10 of 13




v. Whiteman,    No. 15-00298, 2020 WL 4284619, at *1 (E.D. Pa.

July 27, 2020)(mild obesity and hypertension of the 42-year-old

defendant did not establish extraordinary circumstances); United

States v. Pena, No. 2:15-CR-72-PPS, 2020 WL 3264113, at *3 (N.D.

Ind. June 17, 2020)(“Even considering Pena's obesity, sleep

apnea, kidney failure seven years ago, and family history of

cancer and diabetes in the midst of the COVID-19 pandemic, it

still does not meet the extraordinary and compelling standard.”).

      On this record the Court concludes Defendant has not

established he is “suffering from a serious physical or medical

condition . . . that substantially diminishes [his] ability . . .

to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.”

Application Note to U.S.S.G. § 1B1.13(1)(A).

IV.   Defendant’s Family Circumstances

      As noted, family circumstances may also satisfy the

extraordinary and compelling standard in the case of “[t]he death

or incapacitation of the caregiver of the defendant's minor child

or minor children” or “[t]he incapacitation of the defendant's

spouse . . . when the defendant would be the only available

caregiver for the spouse or registered partner.”              § 1B1.13(1)(C).

      Defendant asserts he has also established extraordinary and

compelling circumstances exist to warrant compassionate release

based on his family situation.        Specifically, Defendant notes his


10 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21    Page 11 of 13




mother and brother died of COVID, and his wife and two minor

children had COVID and recovered.       Defendant also notes his wife

has diabetes and his 70-year-old father lives alone.               Defendant

asserts “[t]hose still living could use [his] help.               [He] needs

to be strong and healthy to be there and help his family

financially and emotionally.”       Def.’s Mot. at 2-3.

     The government contends, however, even though Defendant’s

family circumstances are unfortunate, they do not meet the

criteria set out in § 1B1.13(1)(C)(i) or (ii).               As noted, those

provisions state extraordinary and compelling circumstances exist

when there is the death or incapacitation of the caregiver of the

defendant's minor children and/or the incapacitation of the

defendant's spouse when the defendant would be the only available

caregiver for the spouse.      Defendant does not allege his wife

died, that she is currently incapacitated, that Defendant is the

only available caregiver for his wife.         In addition, the

government points out that Defendant is a United States citizen,

but his father, wife, and minor children live in Mexico.

Moreover, it is unclear on this record whether Defendant would be

permitted to return to or to travel to Mexico even if he was

released.

     In any event, Defendant states in his Reply that his release

plan is to live with his uncle in Estacada and that he has work

“lined up” in his uncle’s restaurant there.           It appears,


11 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 12 of 13




therefore, that even if Defendant’s family circumstances were

sufficient to constitute extraordinary and compelling

circumstances, Defendant’s release would only permit him to

assist his family by sending funds to Mexico, which is not the

kind of care intended under § 1B1.13(1)(C).           See, e.g., United

States v. Kniss, No. 3:18-CR-00142-MO, 2020 WL 6200183, at *2 (D.

Or. Oct. 21, 2020)(noting it is “difficult for a family when one

parent goes to prison, and that is particularly true right now

with COVID-19 disrupting jobs and childcare,” but declining to

find it qualifies as an extraordinary and compelling circumstance

when the defendant merely wants to provide financial support).

     The Court, therefore, concludes Defendant has not

established an extraordinary or compelling reason for

compassionate release exists in this case.           Accordingly, the

Court DENIES Defendant’s Motion For Early Release.              Because the

Court has concluded Defendant has not established he suffers from

a sufficiently serious medical condition or that his family

circumstances are extraordinary or compelling, the Court does not

address whether Defendant would be a danger to the community if

he was released.



                                CONCLUSION

     For these reasons, the Court DENIES Defendant’s

Motion (#233) Under 18 U.S.C. § 3583(c)(1)(A)(i) For Early


12 - OPINION AND ORDER
     Case 3:13-cr-00299-BR   Document 251   Filed 03/01/21   Page 13 of 13




Release.

     IT IS SO ORDERED.

     DATED this 1st day of March, 2021.




                                  S/ Anna J. Brown
                             ANNA J. BROWN
                             United States Senior District Judge




13 - OPINION AND ORDER
